Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000477
                                                         25-AUG-2015
                                                         10:24 AM



                          SCWC-12-0000477


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I




                        STATE OF HAWAI'I,

                  Respondent/Plaintiff-Appellee, 


                                 vs.


                          UBALDO A. CRUZ,

                  Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0000477; CR. NO. 09-1-1724)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Ubaldo A. Cruz’s

Application for Writ of Certiorari filed on July 10, 2015, is

hereby accepted and will be scheduled for oral argument. The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED: Honolulu, Hawai'i, August 25, 2015.

Phyllis J. Hironaka             /s/ Mark E. Recktenwald

for petitioner

                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson